COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Agee
Argued at Alexandria, Virginia


RUSSELL STREET
                                           MEMORANDUM OPINION * BY
v.    Record No. 1532-01-4             JUDGE RUDOLPH BUMGARDNER, III
                                              JUNE 18, 2002
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   Benjamin N. A. Kendrick, Judge

           Robert W. Gookin for appellant.

           Jennifer R. Franklin, Assistant Attorney
           General (Jerry W. Kilgore, Attorney General,
           on brief), for appellee.


      A jury convicted Russell Street of felonious unauthorized

use of a motor vehicle and robbery.    On appeal, he contends the

evidence is insufficient to prove the value of the vehicle taken

exceeded $200.   Concluding the evidence was not sufficient, we

reverse.

      We review the evidence in the light most favorable to the

Commonwealth granting it all reasonable inferences arising from

it.   Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d
415, 418 (1987).   The defendant obtained the victim's car after

contracting to clean it.     When he did not return the car as

agreed, the victim reported it stolen.    Later, a Maryland deputy

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sheriff stopped the defendant for driving the car erratically.

Before the deputy completed his investigation, the defendant

sped off.   Maryland police chased the defendant, who covered 30

to 35 miles in twenty minutes while hitting speeds of more than

100 miles per hour.    The chase ended when the defendant wrecked.

     The car was a 1993 Toyota Tercel.     In response to the

question, "About how much was the car worth?" the victim

replied, "I paid 3,000 for it."   The victim provided no further

information about his opinion of the value of the car or even

indicated how long he had owned the car.    The Commonwealth

introduced a photograph of the car taken at the scene but

presented no other evidence of the value of the car.

     "[T]he burden is upon the Commonwealth to prove beyond a

reasonable doubt that the value of the goods stolen equals at

least the amount fixed by statute in definition of the offense."

Dunn v. Commonwealth, 222 Va. 704, 705, 284 S.E.2d 792, 792

(1981) (citation omitted).

                 While it is true that the burden is on
            the plaintiff to prove the extent of damages
            with reasonable certainty, she is not
            required to prove with mathematical
            precision the exact amount of loss when the
            existence of damage is established and the
            facts and circumstances proven are such as
            to permit an intelligent and probable
            estimate of the amount of damages or loss
            sustained.

Gertler v. Bowling, 202 Va. 213, 215, 116 S.E.2d 268, 270 (1960)

(citations omitted).


                                - 2 -
        The purchase price of an item is admissible and is

competent evidence of its current value, Robinson v.

Commonwealth, 258 Va. 3, 5-6, 516 S.E.2d 475, 476 (1999), and

the owner's opinion of value is admissible, Walls v.

Commonwealth, 248 Va. 480, 482, 450 S.E.2d 363, 364 (1994).

"While the original purchase price of an item may be admitted as

evidence of its current value, there must also be 'due allowance

for elements of depreciation.'"     Dunn, 222 Va. at 705, 284

S.E.2d at 792 (quoting Gertler, 202 Va. at 215, 116 S.E.2d at

270).

        The evidence produced did not provide the jury sufficient

information with which to make a finding of value beyond a

reasonable doubt.    While the victim purchased the car for

$3,000, the jury had no evidence of how long he owned the car or

how it may have depreciated during his ownership.    The car could

have been six years old at the time of the offense, but the jury

did not know its cost when new or its condition when the victim

bought it.    The jury saw a photograph of the car and heard the

evidence the car reached speeds exceeding 100 miles per hour and

averaged ninety miles an hour for a twenty-minute period.

However, the evidence provided was not sufficient to permit a

determination of value without speculating based on whatever

personal experience the individual jurors may have had in

determining the market value of automobiles.



                                 - 3 -
     We conclude that the evidence was not sufficient to permit

a person of ordinary knowledge and experience to conclude the

car was worth more than $200 when the defendant took it.

Accordingly, we reverse the conviction of felonious unauthorized

use and dismiss the indictment because the Commonwealth elected

not to have the jury instructed on any lesser-included offense.

                                        Reversed and dismissed.




                              - 4 -